Motion for leave to appeal to the Court of Appeals granted, question to be certified, and stay granted, on condition that within five days the appellant furnish an undertaking with corporate surety in the sum of $7,500 in substitution of the undertaking already filed, conditioned that the appellant render himself amenable to the orders and processes of the Supreme Court; and within same time to furnish an additional undertaldng with corporate surety in the sum of $2,500, conditioned for the payment of costs in all courts if the order be affirmed in whole or in part by the Court of Appeals; otherwise, motion for leave to appeal to the Court of Appeals and for a stay denied. Present — Lazansky, P. J., Young, Kapper, Scudder and Davis, JJ. Settle order on notice. [See ante, p. 903.]